Citation Nr: 1716245	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Reiter's syndrome.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) in September 2010.  A statement of the case (SOC) was provided in November 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on January 2013.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2015.  A transcript of this proceeding has been associated with the claims file.

In May 2015 the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  Via a June 2016 rating decision, the RO granted entitlement to service connection for Reiter's syndrome, conjunctivitis, and bilateral foot plantar fasciitis, effective October 9, 2009.  Where a claim for service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to these issues; therefore, they are not before the Board.  However, a July 2016 supplemental SOC continued the denial of the claims for entitlement to service connection for hypertension and erectile dysfunction; these claims have been returned to the Board for adjudication.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding Treatment Records

The Board's May 2015 remand included instructions to obtain updated VA treatment records.  In a November 2015 statement, the Veteran stated that he received treatment from the Columbia VA Medical Center (VAMC) and the Fort Leonard Wood Army Community Hospital (ACH), for the period of 2005 onward.  The RO made a request to the Fort Leonard Wood ACH and received the Veteran's treatment records from 2005 through 2015.  However, the claims file contains Columbia VAMC treatment records only from November 2012 to November 2014.  

The Board notes that the Veteran previously reported treatment only at the Fort Leonard Wood ACH through September 2010.  It does not appear treatment was initiated at Columbia VAMC in 2005, as indicated by the Veteran in his November 2015 statement.  Instead, the available records indicate that he first established treatment with the Columbia VAMC in November 2012.

However, given the remand instructions and the Veteran's November 2015 statement reflecting continuing treatment at the Columbia VAMC, efforts must be made to obtain VA treatment records from November 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(1).  When VA attempts to obtain records from a Federal department or agency, efforts to obtain these records must continue until the records are obtained, unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  Additionally, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Id.  Here, there is no indication from the record that the RO made efforts to obtain Columbia VAMC treatment records since November 2014, which may be pertinent to the issues on appeal. On remand, the RO should attempt to obtain updated treatment records from Columbia VAMC and notify the Veteran if unable to do so.

II.  Addendum Opinions

The Veteran contends that his hypertension is due to service-connected Reiter's syndrome and that his erectile dysfunction is secondary to his hypertension. 

Hypertension

The Veteran was afforded a VA examination in conjunction with his hypertension claim in July 2012.  The examiner opined that the Veteran's hypertension was less likely than not related to his service.  However, the Veteran has also alleged entitlement to service connection under a theory of secondary service connection.  A VA examiner was requested to address the potential nexus between hypertension and Reiter's syndrome during a February 2016 examination.  The subsequent examination report stated that the Veteran does not have a diagnosis and is not receiving treatment for hypertension.  No opinion was provided on whether his hypertension was related to his Reiter's syndrome.  

The Board notes that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

A VA treatment note from December 2014 indicated the Veteran had essential hypertension, benign, that would be monitored by his care provider.  Previously, in October 2013, a treatment note included essential hypertension on the Veteran's problem list.  A treatment note in August 2010, two months prior to the Veteran's claim, also indicated treatment for hypertension.

Thus, while hypertension may not have been diagnosed during the most recent VA examination, the evidence reflects that a diagnosis and treatment occurred during the pendency of the claim; the examiner should have provided an opinion in light of the VA medical evidence indicating diagnosis and treatment for hypertension in August 2010 and October 2013.  Therefore, an addendum opinion is necessary to address the issue of a potential nexus between the Veteran's hypertension and his service-connected Reiter's syndrome. 

Erectile Dysfunction

The July 2012 VA examination provided a detailed opinion regarding a nexus between the Veteran's erectile dysfunction and his hypertension, low back pain, and urethritis.  The examiner stated that the Veteran had several risk factors, including smoking, weight, and age; he opined that the erectile dysfunction was less likely than not due to hypertension, low back pain, or urethritis.  However, he did not address the issue of aggravation. The February 2016 examiner stated that Reiter's syndrome has no association with erectile dysfunction, but did not provide an opinion on any causation or aggravation of the erectile dysfunction by hypertension as he found that the Veteran did not have a current hypertension diagnosis.

Thus, the record does not contain a competent medical opinion with respect to the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  Therefore, the Board finds that an addendum medical opinion is necessary to fully address the Veteran's contention that the erectile dysfunction is secondary to or aggravated by his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records pertaining to hypertension and erectile dysfunction, to include Columbia VAMC treatment records for the period of November 2014 to present. All records/responses received should be associated with the claims file.  

2.  If any VA treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, obtain addendum opinions from a VA examiner to address the Veteran's claims of entitlement to service connection for his hypertension under a theory that it is secondary to or aggravated by his service-connected Reiter's syndrome and for his erectile dysfunction under a theory that it is secondary to or aggravated by his hypertension.  The claims file and a copy of this REMAND are to be made available to the examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner must review the claims file and provide opinions as to:

a)  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or the result of his service-connected Reiter's syndrome?

b)  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his service-connected Reiter's syndrome?

c)  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by or the result of his hypertension?

d)  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his hypertension?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claims for entitlement to service connection for hypertension and erectile dysfunction based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

